Exhibit 10.8

[ex10viii_img1.jpg]

 

As of November 7, 2013

 

CMG Holdings Group, Inc
333 Hudson Street, Suite 303
New York, NY 10013

 

Attn: Jeffrey Devlin, CEO

Dear Mr. Devlin:

 

AudioEye, Inc. (“AudioEye”) and CMG Holdings Group, Inc. (“CMG Holdings”) are
party to that certain Call Option Agreement (the “Call Option Agreement”), dated
as of August 1, 2013, as amended as of August 30, 2013 and as of September 14,
2013.

 

In consideration of the mutual promises herein contained, and other good and
valuable consideration, and intending to be legally bound, AudioEye and CMG
Holdings hereby agree that:

 

(i)Section 1.2 of the Call Option Agreement is amended and restated in its
entirety as follows:

 

“1.2        The parties acknowledge that while this Agreement is in effect,
AudioEye shall be entitled but not obligated to make the Termination Payment,
and that upon such Termination Payment being made while this Agreement is in
effect, the parties agree that Royalty Agreement shall be terminated mutually,
automatically and with no further action of the parties required. If AudioEye
decides to make the Termination Payment, then, in accordance with the notice
provisions of this Agreement, AudioEye shall issue to Seller a notice to that
effect accompanied by payment of the Termination Payment.”

 

(ii)Section 4.1 of the Call Option Agreement is amended and restated in its
entirety as follows:

 

“4.1        In accordance with this Agreement, to purchase the Option Shares
held by Seller, Purchaser shall pay the option exercise price as follows: If
Purchaser decides to purchase the Option Shares, then the total option exercise
price for purchasing the Option Shares shall be $1,415,000 and AudioEye must
elect to make the Termination Payment of $85,000 in Section 1.1 above, which
must accompany the option exercise price; provided, however, that the parties
agree that AudioEye may elect to make the Termination Payment of $85,000 in
Section 1.1 above in advance of an election by Purchaser to purchase the Option
Shares. The parties agree that this is an all or none transaction to purchase
the Option Shares and that the Seller must receive $1,500,000 in aggregate,
consisting of the option exercise price and the Termination Payment, in order
for Purchaser to purchase the Option Shares.”

 

University of Arizona Science and Technology Park
9070 S Rita Road, Suite 1450

Tucson, AZ 85747

866.331.5324 • Fax 520.844.2989

 

 

 

 

[ex10viii_img1.jpg] 

 

(iii)Section 9.2 of the Call Option Agreement is amended and restated in its
entirety as follows:

 

“9.2        Unless otherwise provided herein, this Agreement shall automatically
terminate at 5:00 P.M. Tucson time on that date which is one hundred seventeen
(117) calendar days from the Effective Date.”

 

This Agreement also serves as the requisite notice by AudioEye that it is
electing, concurrently with execution of this Agreement, to terminate the
Royalty Agreement in accordance with Section 1.1 of the Call Option Agreement,
thus serving to terminate the Royalty Agreement upon payment of the Termination
Payment.

 

This Agreement shall be binding upon and inure to the benefit of the parties and
their successors and permitted assigns. This Agreement may be executed in two
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement shall be
governed by and interpreted according to the laws of the State of Delaware,
without giving effect to the choice of law provisions of such State. Any actions
for enforcement of this Agreement or interpretation of any of the provision of
this Agreement or otherwise arising out of or relating to this Agreement shall
be brought only in the state courts of or in the federal courts located in Pima
County, State of Arizona. The parties agree to submit to the jurisdiction of
such courts. The parties herein waive trial by jury and agree to submit to the
personal jurisdiction and venue of a court of subject matter jurisdiction
located in Pima County, State of Arizona. Each party shall take such further
action and execute and deliver such further documents as may be necessary or
appropriate in order to carry out the provisions and purposes of this Agreement.

 

[Remainder of page intentionally left blank; signature page follows.]


University of Arizona Science and Technology Park

9070 S Rita Road, Suite 1450

Tucson, AZ 85747

866.331.5324 • Fax 520.844.2989

 

2

 

 

 [ex10viii_img1.jpg]

 

If you are in agreement with the foregoing, please sign and return one copy of
this Agreement to us.

 

Very truly yours,

 

AudioEye, Inc.

 



By:     Name:     Title:  



 

Agreed to as of this 7th day of November, 2013:

 

CMG Holdings Group, Inc.

 



By:   Name:   Title:  



 

University of Arizona Science and Technology Park
9070 S Rita Road, Suite 1450

Tucson, AZ 85747

866.331.5324 • Fax 520.844.2989

 

 

 3

 

